DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 9/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,802,585 B2 to Agaoglu et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0053284 A1 to Rodriguez et al.
As to claim 21, Rodriguez discloses an electronic device, comprising:
a display configured to display images (Fig. 2A, paragraph 0167, display (62));
an eye monitoring system (Fig. 2C, paragraph 0184, eye tracking cameras (3424)); and
control circuitry that is configured to detect eye activity using the eye monitoring system and that is configured to coordinate display operation adjustments with the eye activity, wherein the display operation adjustments comprise 7changes to a display property while an entirety of the display is displaying the images (Fig. 2G and 38, paragraphs 0444-0445, where in step (4904) the processor/CVPU (85) determines if blinking occurs while visual information is displayed on the left and right side of the display and if so, a switching pattern is established during the blinking event).
Allowable Subject Matter
Claims 1, 2, 4-10, 12-15, 17 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “control circuitry that is configured to identify an eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade, wherein, in response to the eye activity, the control circuitry is configured to coordinate operation of the display to occur during the eye activity to reduce image burn-in effects on the display, and wherein the control circuitry is configured to implement a pixel shift in an image on the display during the eye activity to reduce the image burn-in effects on the display”, in combination with the other limitations set forth in claim 1.
Claims 2 and 4-10 are dependent on claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “control circuitry that is configured to detect eye activity using the monitoring system and that is configured to coordinate operation of the display with periods of suppressed visual sensitivity associated with the eye activity by making display operation adjustments during the eye activity, wherein the display operation adjustments comprise changes to a display property selected from the group consisting of: a color cast and a white point”, in combination with the other limitations set forth in claim 12.
Claims 13 and 14 are dependent on claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “control circuitry that is configured to detect eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade, wherein, in response to the eye activity, the control circuitry is configured to coordinate adjustments to the image content to occur during periods of suppressed visual sensitivity associated with the eye activity to reduce power consumption of the display, and wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing an image frame refresh rate for the display during the eye activity”, in combination with the other limitations set forth in claim 15.
Claims 17 and 19 are dependent on claim 15.
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 21, on pages 10-11, lines 9-7, Rodriguez fails to disclose, “wherein the display operation adjustments comprise changes to a display property while an entirety of the display is displaying images”.  Examiner disagrees as Rodriguez discloses, “wherein the display operation adjustments comprise changes to a display property while an entirety of the display is displaying images” (Fig. 2G and 38, paragraphs 0444-0445, where in step (4904) the processor/CVPU (85) determines if blinking occurs while visual information is displayed on the left and right side of the display and if so, a switching pattern is established during the blinking event).
Applicant argues, on page 11, lines 8-12, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627